Citation Nr: 1114406	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle disability.

2.  Entitlement to a compensable rating for status post healed stress fracture of the left femoral neck prior to September 28, 2007.  

3.  Entitlement to a rating in excess of 10 percent for status post healed stress fracture of the left femoral neck from September 28, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Providence Rhode Island Regional Office (RO) of the Department of Veterans' Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran submitted to the Board March 2011, medical records from the Salisbury, North Carolina VA Medical Center, which pertain to his service connected right ankle and left femoral/hip disabilities, along with a waiver of RO consideration of these records.  The Board notes that a review of the claims file shows that prior to the receipt of this submission, the most recent VA medical records contained in the file are from January 2008, from the Providence, Rhode Island healthcare system.  Accordingly, as the Veteran's current submission tends to indicate that he continued to receive VA treatment for ankle and hip disability after January 2008 and before March 2011, and as VA treatment records are considered to be constructively of record, a remand is necessary for the RO/AMC to obtain any outstanding VA treatment records, which may be pertinent to the Veteran's claims.  

On remand, the RO/AMC should also arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's right ankle and left femoral/ hip disabilities.  In this regard, the Board notes that the Veteran was scheduled for an earlier June 2008, VA examination but failed to report.  Consequently, on remand, prior to arranging for the new examination, the RO/AMC should confirm with the Veteran that he is willing to report.  The Veteran should also be advised that under 38 C.F.R. § 3.655(b), failure to report for the examination without good cause may result in the denial of his claim for increase.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding pertinent VA records of evaluation and/or treatment of the Veteran's service-connected right ankle and left hip disabilities dated from January 2008 to the present, to include records from both the Providence, Rhode Island VA healthcare system and the Salisbury, North Carolina VA Medical Center.  The appellant should be asked to provide information concerning the approximate times and locations of such treatments as needed.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  The RO/AMC should then contact the Veteran to determine whether he is willing to report for a current VA medical examination to assess the current severity of his service-connected right ankle and left hip disabilities.  The Veteran should be advised that failure to report for the examination could result in denial of his claim under 38 C.F.R. § 3.655(b).  

3.  If the Veteran is willing to report, the RO/AMC should arrange for a VA examination by an appropriate examiner to determine the current severity of his right ankle and left femoral/hip disabilities.  The Veteran's claims file should be made available for review by the examiner and any indicated tests (including range of motion studies) should be performed.  The examiner should specifically note whether the Veteran has any right ankle and left hip functional loss due to pain, weakness, fatigue and/or incoordination. 

4.  The RO/AMC should then readjudicate the claims.  If the benefits sought are not granted, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


